DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (# WO 2007/105806).
Goto et al. discloses:
1. An ink composition (see Abstract) for inkjet textile printing (figure: 3; page: 54, line: 1 to page 60, line: 5; cloth; page: 60, line: 1-5), comprising a urethane resin (polyurethane resin; see Abstract; page: 9, line: 1; page: 20, line: 10; water dispersible 
2. The ink composition for inkjet textile printing according to claim 1, wherein the content of the urethane resin is greater than 2% by mass and less than 6% by mass (3 to 24%; water dispersible resin; page: 46, line: 1-5). 
Given that the Goto et al. reference discloses a range of content of the urethane resin 3 to 24%, that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges 

3. The ink composition for inkjet textile printing according to claim 1, wherein the urethane resin includes at least one selected from polycarbonate-based urethane resins and polyether-based urethane resins (polyurethane resin; see Abstract; page: 9, line: 1; page: 20, line: 10; water dispersible resin; page: 40, line: 14-25). 
4. The ink composition for inkjet textile printing according to claim 1, wherein the disperse dye includes at least one selected from the group consisting of C.I. Disperse Yellow, C.I. Disperse Orange, C.I. Disperse Blue and C.I. Disperse Red (page: 14, line: 20 to page: 15, line: 10). 
5. The ink composition for inkjet textile printing according to claim 4, wherein the disperse dye includes at least one selected from the group consisting of C.I. Disperse Yellow 54, C.I. Disperse Orange 25, C.I. Disperse Blue 56, C.I. Disperse Blue 72, C.I. Disperse Blue 359, C.I. Disperse Blue 360 and C.I. Disperse Red 60 (page: 14, line: 20 to page: 15, line: 10). 
6. The ink composition for inkjet textile printing according to claim 1, wherein the dispersant includes at least one selected from styrene-(meth)acrylic copolymers (styrene-acrylic acid; page: 17, line: 20-25; page: 26, line: 15-25) and formalin condensates of aromatic sulfonic acids (page: 20, line: 22-25; page: 26, line: 2-5). 
7. The ink composition for inkjet textile printing according to claim 6, wherein the mass average molecular weight of the styrene-(meth)acrylic copolymer is 1,000 to 20,000 (1000 to 100000; page: 27, line: 8-12). 

9. The ink composition for inkjet textile printing according to claim 8, wherein the mass average molecular weight of the styrene-(meth)acrylic copolymer is 4,000 to 17,000 (1000 to 100000; page: 27, line: 8-12). 
With respect to claims 7-9, given that the Goto et al. reference discloses a range of molecular weight of the styrene-(meth)acrylic copolymer that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 
10. The ink composition for inkjet textile printing according to claim 1, wherein the ink composition further comprises a water-soluble organic solvent (page: 28, line: 25 to page: 29, line: 25). 
11. The ink composition for inkjet textile printing according to claim 10, wherein the water-soluble organic solvent includes at least one selected from glycerin (page: 29, line: 13) and propylene glycol (page: 29, line: 15).

Claims 1 & 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amao et al. (# US 2014/0132685) in view of Goto et al. (# WO 2007/105806).
Amao et al. discloses:
1. An ink composition (see Abstract) for inkjet textile printing ([0162]), comprising a urethane resin ([0132]) and a disperse dye ([0090]), wherein the content of the urethane resin is greater than 0.035% by mass and less than 6% by mass (0 to 5%; [0136]). 
Given that the Amao et al. reference discloses a range of content of the urethane resin 0 to 10%, preferably 0 to 5%, that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's 
12. A fiber dyed by the ink composition for inkjet textile printing according to claim 1 ([0162]). 
13. A method for textile printing hydrophobic fibers (figure: 3; [0210]-[0227]; cloth; [0235]) comprising: using the ink composition for inkjet textile printing according to claim 1 as an ink, and attaching a droplet of the ink to the hydrophobic fibers by way of an inkjet printer; fixing the dye in the ink attached to the hydrophobic fibers in the attaching step to the hydrophobic fibers by heating; and washing off any unfixed dye remaining in the hydrophobic fibers (figure: 3; see Examples; [0213]-[0237]). 
14. The method for textile printing hydrophobic fibers according to claim 13, further comprising applying an aqueous solution containing a sizing material, an alkaline substance, a reduction inhibitor, and a hydrotropic agent to the hydrophobic fibers before the ink is attached ([0141]-[0149]). 

Amao et al. explicitly did not discloses:
1. The ink composition comprises a dispersant and a disperse dye.
Goto et al. teaches to have uniform dispersion of the colorant;
1. An ink composition (see Abstract) for inkjet textile printing (figure: 3; page: 54, line: 1 to page 60, line: 5; cloth; page: 60, line: 1-5), comprising a dispersant (page: 17; line: 15-25) and a disperse dye (page: 14, line: 20 to page: 15, line: 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Amao et al. by the aforementioned teaching of Goto et al. in order to have uniform dispersion of the colorant, which gives high quality printed image.


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/12/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853